UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1471



DAN K. DUNN,

                                              Plaintiff - Appellant,

          versus


WESTINGHOUSE SAVANNAH RIVER COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CA-97-2213-1-6BC)


Submitted:     December 30, 1999         Decided:    February 25, 2000


Before WILLIAMS and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Miley, North Augusta, South Carolina, for Appellant.
Jonathan P. Pearson, James H. Fowles, III, ELLZEY & BROOKS, L.L.C.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dan K. Dunn appeals the district court's order granting sum-

mary judgment in his former employer's favor in this employment

discrimination action.   We have reviewed the parties' briefs, the

joint appendices, and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Dunn v. Westinghouse Savannah River Co., No. CA-97-

2213-1-6BC (D.S.C. Mar. 15, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2